As filed with the Securities and Exchange Commission on September 28, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05684 Alpine Equity Trust (Exact name of registrant as specified in charter) 615 East Michigan Street 3rd Floor Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Samuel A. Lieber Alpine Woods Capital Investors, LLC 2500 Westchester Avenue, Suite 215 Purchase, NY 10577 (Name and address of agent for service) 1-888-785-5578 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:July 31, 2007 Item 1. Schedule of Investments. Schedule of Investments July 31, 2007 (Unaudited) Alpine US Real Estate Equity Fund Shares Value Real Estate Investment Trusts - 40.8% Lodging - 16.1% 795,791 Ashford Hospitality Trust $ 8,132,984 649,900 DiamondRock Hospitality Co. 10,944,316 281,000 Sunstone Hotel Investors, Inc. 6,974,420 26,051,720 Mortgage & Finance - 2.2% 100,000 iStar Financial, Inc. 3,633,000 Office - Industrial Buildings - 15.1% 40,000 Alexandria Real Estate Equities, Inc. 3,445,200 40,000 Boston Properties, Inc. 3,779,600 59,500 Kilroy Realty Corp. 3,833,585 254,500 Maguire Properties, Inc. 7,281,245 57,200 Vornado Realty Trust 6,122,116 24,461,746 Retail - 7.4% 34,000 Alexander's, Inc. (a) 12,039,400 Total Real Estate Investment Trusts 66,185,866 Common Stocks - 66.1% Diversifed - 2.9% 143,940 Verde Realty (a) (b) 4,750,020 Homebuilders - 20.6% 1,223,500 Champion Enterprises, Inc. (a) 14,339,420 325,800 Fleetwood Enterprises, Inc. (a) 3,082,068 80,000 Gafisa S A - ADR (a) 2,516,000 124,800 KB Home 3,969,888 51,900 Lennar Corp. - Class A 1,591,254 87,233 M.D.C. Holdings, Inc. 4,012,718 47,000 Meritage Homes Corp. (a) 916,500 71,500 Orleans Homebuilders, Inc. 466,180 64,800 Standard Pacific Corp. 959,688 70,500 Toll Brothers, Inc. (a) 1,546,065 33,399,781 Household Durables - 1.5% 819,275 Tousa, Inc. 2,343,126 Lodging - 33.3% 406,811 Great Wolf Resorts, Inc. (a) 5,394,314 406,200 Hilton Hotels Corp. 17,958,102 1,352,360 Interstate Hotels & Resorts, Inc. (a) 5,882,766 235,300 Orient-Express Hotels Ltd. - Class A 10,929,685 220,200 Starwood Hotels & Resorts Worldwide, Inc. 13,863,792 54,028,659 Retirement Community - 7.8% 320,000 Sunrise Senior Living, Inc. (a) 12,723,200 Total Common Stocks 107,244,786 Short-Term Investments - 0.0% 10,677 Fidelity Institutional Government Portfolio 10,677 Total Short-Term Investments 10,677 Total Investments(Cost $174,546,380) - 106.9% 173,441,329 Liabilities in Excess of Other Assets - (6.9)% (11,194,301) TOTAL NET ASSETS - 100.0% $ 162,247,028 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Security fair valued in accordance with procedures approved by the Board of Trustees. Schedule of Investments July 31, 2007 (Unaudited) Alpine Realty Income & Growth Fund Shares Value Real Estate Investment Trusts - 98.8% Apartments - 16.3% 184,700 Apartment Investment & Management Co. - Class A $ 7,803,575 40,650 AvalonBay Communities, Inc. 4,388,980 212,200 BRE Properties, Inc. 10,722,466 118,900 Camden Property Trust 6,534,744 457,200 Equity Residential 18,201,132 76,300 Essex Property Trust, Inc. 8,208,354 171,300 Home Properties, Inc. 7,931,190 121,100 Mid-America Apartment Communities, Inc. 5,465,243 221,900 Post Properties, Inc. 9,772,476 126,700 Sun Communities, Inc. 3,448,774 670,000 Udr, Inc. 15,470,300 97,947,234 Diversifed - 7.3% 414,800 Crombie Real Estate Investment Trust (c) 4,802,006 15,000 Crombie Real Estate Investment Trust 173,650 29,000 iShares Dow Jones U.S. Real Estate Index Fund 2,041,600 344,600 Vornado Realty Trust 36,882,538 43,899,794 Health Care - 3.4% 68,000 Health Care REIT, Inc. 2,496,280 617,900 Omega Healthcare Investors, Inc. 7,989,447 300,300 Ventas, Inc. 9,795,786 20,281,513 Lodging - 9.2% 776,400 DiamondRock Hospitality Co. 13,074,576 649,700 FelCor Lodging Trust, Inc. 14,267,412 117,250 Hospitality Properties Trust 4,497,710 554,638 Host Hotels & Resorts, Inc. 11,713,955 476,400 Sunstone Hotel Investors, Inc. 11,824,248 55,377,901 Mortgage & Finance - 6.0% 207,500 RAIT Investment Trust 2,149,700 137,650 CBRE Realty Finance, Inc. 1,276,015 701,096 iStar Financial, Inc. 25,470,818 105,600 JER Investors Trust, Inc. 1,158,432 114,300 Newcastle Investment Corp. 2,058,543 408,000 NorthStar Realty Finance Corp. 4,116,720 36,230,228 Net Lease - 4.0% 688,800 Capital Lease Funding, Inc. 6,385,176 391,089 Entertainment Properties Trust 17,423,015 23,808,191 Office - Industrial Buildings - 32.5% 280,328 Alexandria Real Estate Equities, Inc. 24,144,651 280,400 AMB Property Corp. 14,939,712 884,300 American Financial Realty Trust 7,755,311 334,400 Boston Properties, Inc. 31,597,456 414,816 Brandywine Realty Trust 10,005,362 152,000 Corporate Office Properties Trust 5,728,880 414,100 Douglas Emmett, Inc. 9,549,146 96,500 Federal Realty Investment Trust 7,251,010 288,200 First Potomac Realty Trust 5,645,838 207,200 Kilroy Realty Corp. 13,349,896 83,900 Liberty Property Trust 3,147,089 243,300 Mack-Cali Realty Corp. 9,391,380 366,400 Maguire Properties, Inc. 10,482,704 391,600 ProLogis 22,282,040 91,711 SL Green Realty Corp. 11,135,550 458,500 Slough Estates PLC 5,038,154 107,200 Washington Real Estate Investment Trust 3,198,848 194,643,027 Retail Centers - 20.1% 292,500 CBL & Associates Properties, Inc. 9,327,825 407,743 Developers Diversified Realty Corp. 19,571,664 411,200 General Growth Properties, Inc. 19,729,376 413,500 Kimco Realty Corp. 15,435,955 203,300 The Macerich Co. 14,871,395 384,100 Simon Property Group, Inc. 33,236,173 167,900 Taubman Centers, Inc. 8,074,311 120,246,699 Total Real Estate Investment Trusts 592,434,587 Common Stocks - 7.2% Diversifed - 1.3% 236,364 Verde Realty (a) (b) 7,800,012 Lodging - 4.8% 65,900 Hilton Hotels Corp. 2,913,439 47,300 Marriott International, Inc. - Class A 1,965,315 374,000 Starwood Hotels & Resorts Worldwide, Inc. 23,547,040 28,425,794 Office - Industrial Buildings - 1.1% 197,900 Brookfield Properties Co. 4,472,540 69,000 Highwoods Properties, Inc. 2,244,570 6,717,110 Transportation - 0.0% 2,400 Florida East Coast Industries, Inc. 150,000 Total Common Stocks 43,092,916 Preferred Stocks - 2.5% Apartments - 0.2% 36,000 Apartment Investment & Management Co., Series T, 8.000% 900,000 Health Care - 0.2% 38,400 Omega Healthcare Investors, Inc., Series D, 8.375% 960,000 Lodging - 0.8% 173,000 FelCor Lodging Trust, Inc., Series C, 8.000% 4,141,620 37,000 Hospitality Properties Trust, Series C, 7.000% 823,250 4,964,870 Mortgage & Finance - 0.5% 29,700 Anthracite Capital, Inc., Series C, 9.375% 596,970 119,700 NorthStar Realty Finance Corp., Series B, 8.25% 2,429,910 3,026,880 Office - Industrial Buildings - 0.8% 36,700 Digital Realty Trust, Inc., Series A, 8.500% 937,685 247,200 Prime Group Realty Trust, Series B, 9.000% 3,834,072 4,771,757 Total Preferred Stocks 14,623,507 Short-Term Investments - 0.0% 1,615 Fidelity Institutional Government Portfolio 1,615 10,547 Milestone Funds Treasury Obligations Portfolio 10,547 Total Short-Term Investments 12,162 Total Investments(Cost $532,961,196) - 108.5% 650,163,172 Liabilities in Excess of Other Assets - (8.5)% (50,694,233) TOTAL NET ASSETS - 100.0% $ 599,468,939 Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Security fair valued in accordance with procedures approved by the Board of Trustees. (c) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Board of Trustees. Schedule of Investments July 31, 2007 (Unaudited) Alpine International Real Estate Equity Fund Shares Value Common Stocks - 82.9% Asia - 31.4% China - 0.0% 500,000 Shanghai Forte Land $ 347,551 Hong Kong -9.5% 13,110,600 Far East Consortium International, Ltd. 6,416,089 7,377,000 Greentown China Holdings 17,720,937 7,910,000 The Hongkong & Shanghai Hotels, Ltd. 13,260,484 7,247,400 Hopson Development 26,160,723 10,694,000 Kowloon Development Co., Ltd. 23,666,668 28,841,000 Midland Holdings, Ltd. 21,558,336 8,201,600 New World China Land, Ltd. 8,740,046 10,112,000 New World Development Company Ltd. 25,066,162 8,070,000 Polytec Asset Holdings, Ltd. 2,680,995 3,990,000 Shangri-La Asia, Ltd. 9,503,156 4,760,000 Shimao Property Holdings, Ltd. 12,772,482 10,695,000 Sino Land Co., Ltd. 24,188,176 5,712,100 Wharf Holdings Ltd. 23,903,207 215,637,461 India - 3.5% 2,363,153 Hirco PLC (a) 20,155,462 1,467,000 Ishaan Real Estate PLC (a) 3,128,631 2,000,000 South Asian Real Estate Ltd. (a)(c) 13,076,329 8,046,800 Trinity Capital PLC (a) 14,524,904 7,218,239 Unitech Corporate Parks (a) 14,441,170 962,800 Yatra Capital Ltd. (a) 14,213,258 79,539,754 Japan - 10.7% 3,692 Creed Corporation 10,004,069 200,000 Daiwa House Industry Co., Ltd. 2,645,507 804,000 Diamond City Co., Ltd. 19,342,422 340,000 GOLDCREST Co., Ltd. 16,789,769 6,275,000 HASEKO Corp. (a) 16,844,216 10,135 K.K. DaVinci Advisors (a) 8,418,385 590,000 Mitsubishi Estate Co. Ltd. 15,239,944 910,000 Mitsui Fudosan Co., Ltd. 24,120,204 691,300 Nomura Real Estate Holdings 21,182,788 9,572 Pacific Management Corp. 14,705,643 5,059 Secured Capital Japan Co., Ltd. 9,907,467 1,195,000 Sumitomo Realty & Development Co. Ltd. 36,011,898 790,000 Star Asia Finance Ltd., (a)(b) 8,690,000 147,100 Tachihi Enterprise Co., Ltd. 8,319,504 1,053,000 Tokyo Tatemono Co. 12,897,506 1,150,000 Urban Corp. 18,541,341 243,660,663 Malaysia - 0.4% 1,003,000 Landmarks Berhad 574,885 3,960,000 Resorts World Berhad 4,768,736 1,228,000 SP Setia Berhad 3,057,114 8,400,735 Philippines - 0.3% 14,244,000 SM Development Corp. 1,727,878 19,394,625 SM Prime Holdings Inc. 4,919,237 500,000 Vista Land & Lifescapes, Inc. 69,475 6,716,590 Singapore - 3.9% 4,795,425 Ascendas Real Estate Investment Trust $ 8,573,993 15,881,000 Banyan Tree Holdings, Ltd. 24,622,518 12,200,000 Capitacommercial Trust 21,410,569 1,120,000 City Developments, Ltd. 11,231,774 21,516,600 Macquarie MEAG Prime REIT 17,744,771 293,000 Mandarin Oriental 638,740 3,575,000 Suntec Real Estate Investment Trust 4,481,428 88,703,793 Thailand - 2.7% 1,965,000 Amata Corporation Public Company Ltd. - NVDR 936,684 21,210,000 Amata Corporation Public Company Ltd. 10,110,466 9,342,300 Central Pattana Public Company Ltd. 9,404,536 10,000,000 CPN Retail Growth Property Fund 3,049,593 21,743,600 The Erawan Group Public Company, Ltd. 2,845,498 111,767,300 Hemaraj Land & Development Public Company Ltd. 4,235,741 4,176,000 Land and Houses Public Company Ltd. - Foreign 914,949 2,000,000 Land and Houses Public Company Ltd. - Local 438,194 25,324,000 Land and Houses Public Company Ltd. - NVDR 5,548,412 22,855,166 Minor International Public Company Ltd. 10,759,353 20,179,100 Quality House Public Company Ltd. 1,051,524 4,040,000 Saha Pathana Inter-Holding Public Company Ltd. 2,410,244 1,355,200 Scandanavian Property (a)(c) 10,460,826 62,166,020 Turkey - 0.2% 1,400,000 The Ottoman Fund, Ltd. (a) 2,800,910 United Arab Emirates - 0.2% 451,111 Kingdom Hotel Investments - GDR (a) 3,699,110 Total Asia 711,672,587 Europe - 29.7% Austria - 0.8% 522,919 Conwert Immobilien (a) 8,892,864 469,700 Immoeast Immobilie (a) 6,169,187 147,000 Sparkassen Immobil (a) 1,968,957 17,031,008 Central Eastern Europe - 1.4% 1,845,000 Dawnay Day Carpathian PLC 4,393,839 4,402,500 Engel East Europe NV 10,730,389 3,185,000 Nanette Real Estate Group 8,054,038 64,341 Orco Property Group 9,247,407 32,425,673 Finland - 0.8% 1,865,962 Citycon OYJ 11,973,241 442,256 Sponda OYJ 6,292,789 18,266,030 France - 7.5% 313,497 Accor SA 27,150,210 50,988 Affine 3,069,423 278,653 Club Mediterranee SA (a) 20,022,788 89,000 Eurosic 6,408,546 402,228 Kaufman & Broad SA (c) 27,609,116 151,636 Nexity 11,530,734 102,782 Pierre & Vacances 15,194,203 117,285 Societe Immobiliere de Location pour l'Industrie et le Commerce 19,058,351 169,780 Unibail 40,719,700 170,763,071 Germany - 3.7% 424,663 Colonia Real Estate AG (a) 16,088,052 14,582,763 Dawnay Day Treveria PLC 21,248,365 453,433 DIC Asset AG 13,958,275 349,620 Eurocastle Investment, Ltd. 14,675,325 1,131,628 Patrizia Immobilien AG 17,526,138 83,496,155 Greece - 0.7% 408,539 GEK Group of Cos SA $ 7,657,556 488,168 J&P - Avax SA 5,236,263 1,122,975 Technical Olympic SA 3,026,721 15,920,540 Italy - 0.4% 1,122,128 Immobiliare Grande Distribuz 4,505,953 647,790 Risanamento S.p.A. 4,502,296 9,008,249 Netherlands - 0.3% 88,200 Corio NV 6,371,455 Norway - 3.2% 2,331,200 Block Watne Gruppen ASA 16,714,981 1,184,765 NorGani Hotels ASA 13,870,271 3,560,295 Norwegian Property ASA 42,902,478 73,487,730 Russia - 1.2% 768,100 Mirland Development Corp. (a) 8,486,948 622,000 PIK Group-GDR (a)(b) 17,465,760 66,190 Sistema Hals - GDR (a) 831,346 26,784,054 Spain - 0.8% 301,000 NH Hoteles S.A. 6,440,793 1,222,000 Realia Business S.A. 10,683,367 80,000 Sol Melia, S.A. 1,772,038 18,896,198 Sweden - 2.2% 1,194,588 JM AB 36,699,820 6,900 Peab AB 213,004 431,500 Rezidor Hotel Group AB 3,490,220 428,200 Skanska AB 9,326,103 49,729,147 United Kingdom - 6.7% 5,606,000 Aseana Properties Ltd. 5,521,910 620,250 British Land Co. 15,659,316 90,000 Capital & Regional 1,811,114 3,920,000 China Central Properties Ltd. (a) 8,837,795 5,840,000 Dawnay Day Sirius Ltd 7,031,235 237,300 Great Portland Estates PLC 3,130,486 760,000 Hammerson PLC 18,523,784 1,118,721 Helical Bar PLC 10,191,054 188,000 Invista Real Estate Investment Management Holdings PLC 365,621 522,906 Millennium & Copthorne Hotels PLC 6,430,913 901,090 Minerva (a) 5,284,757 500,000 Persimmon PLC 11,790,633 8,265,162 Regus Group PLC 22,075,574 1,207,500 Shaftesbury PLC 13,734,411 2,035,000 Slough Estates PLC 22,361,275 43,000 St. Modwen Properties PLC 516,604 153,266,482 Total Europe 675,445,792 North & South America - 21.8% Argentina - 0.4% 437,121 IRSA Inversiones y Representaciones S.A. - GDR (a) $ 8,021,171 Cayman Islands - 0.5% 6,860,000 Agile Property Holdings Ltd. 12,183,946 Brazil - 9.4% 680,525 Abyara Planejamento Imobilia S.A. 11,129,491 5,104,000 Agra Empreendimentos Imobilia 44,175,224 820,900 Brascan Residential Properties S.A. 6,202,627 771,350 Company S.A. 15,768,584 2,275,000 Cyrela Brazil Real S.A. (b) (Acquired 7/2006-3/2007, Cost $18,810,104) 26,636,091 6,600 Even Construtora E Incorporadora S.A. (a) 58,175 252,900 Gafisa S.A. - ADR (a) 7,953,705 200,000 Gafisa S.A. 3,184,835 980,000 General Shopping Brasil S.A. 7,285,085 438,500 Iguatemi Emp De Shopping 7,450,751 1,240,100 JHSF Participacoes S.A. 7,539,502 1,591,600 Klabin Segall S.A. 17,155,780 343,100 MRV Engenharia e Participacoes S.A. (a) 5,629,369 940,000 Multiplan Empreendimentos 12,228,535 40,000 Redecard S.A. - ADR (a)(b) (Acquired 7/12/2007, Cost $1,142,800) 1,373,508 1,379,700 Rodobens Negocios Imobiliarios S/A 16,703,212 795,600 Sao Carlos Empreendimentos (a) 9,247,430 225,000 SLC Agricola S.A. 1,923,485 1,746,000 Tecnisa S.A. 11,746,307 213,391,696 Canada - 1.0% 150,100 ClubLink Corporation 1,716,554 386,000 Crombie Real Estate Investment Trust (b) (Acquired 3/22/2006, Cost $3,312,420) 4,468,598 282,225 Killam Properties, Inc. 2,261,927 400,000 Killam Properties, Inc. (b) (Acquired 8/15/2006, Cost $3,292,623) 3,205,849 133,000 Lakeview Hotel Real Estate Investment Trust (b) (Acquired 10/27/2006, Cost $471,151) 635,827 683,500 Lakeview Hotel Real Estate Investment Trust 3,267,576 91,700 Mainstreet Equity Corp. (a) 1,471,601 300,000 Mainstreet Equity Corp. (a)(b) (Acquired 12/29/2005, Cost $1,287,775) 4,814,398 252,700 Parkbridge Lifestyles Communities, Inc. (a) 1,539,698 23,382,028 Mexico - 3.1% 2,949,800 Corporacion GEO S.A. de C.V. (a) 16,176,461 340,900 Desarrolladora Homex S.A. de C.V. - ADR (a) 19,267,668 1,399,583 Empresas ICA S.A.B. de C.V. (a) 8,868,155 9,895,700 Impulosra del Desarrollo Empleo en America Latina S.A. de C.V. (a) 16,905,560 2,339,310 Urbi Desarrollos Urbanos SA de C.V (a) 9,888,789 71,106,633 United States - 7.4% 17,550 Alexander's, Inc. (a) $ 6,214,455 872,800 Hilton Hotels Corp. 38,586,488 745,500 Marriott International, Inc. - Class A 30,975,525 820,100 Orient-Express Hotels Ltd. - Class A (b) (Acquired 12/2004-3/2007, Cost $30,971,419) 38,093,645 419,900 Starwood Hotels & Resorts Worldwide, Inc. 26,436,904 406,700 Sunrise Senior Living, Inc. (a) 16,170,392 356,060 Verde Realty (a)(c) 11,749,980 168,227,389 Total North & South America 496,312,863 Total Common Stocks 1,883,431,242 Rights - 0.0% 1,194,588 JM AB - Redemable Rights (c) 609,891 Total Rights 609,891 Warrants - 0.0% 5,435,900 The Erawan Group PLC Expiration: December, 2007, Excercise Price: 2.15 TB (Acquired 1/2001 - 4/2005, Cost $0) (a) 181,867 1,366,666 Minor International PLC Expiration: March, 2008, Excercise Price: 6.00 TB (Acquired 12/2004 - 1/2006, Cost $0) (a) 372,267 Total Warrants 554,134 Short-Term Investments - 21.0% 164,610,000 Alpine Municipal Money Market Fund 164,610,000 311,796,249 Fidelity Institutional Government Portfolio 311,796,249 Total Short-Term Investments 476,406,249 Total Investments(Cost $2,034,393,087) - 103.9% 2,361,001,516 Liabilities in Excess of Other Assets - (3.9)% (88,938,296) TOTAL NET ASSETS - 100.0% $ 2,272,063,220 Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt NVDR New Vehicle Delivery Reciept (a) Non Income Producing (b) Restricted under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions from registration, normally to qualifiedinstitutional buyers.These securities have been determined to be liquid under guidelines established by the Board of Trustees. (c) Security fair valued in accordance with procedures approved by the Board of Trustees. Disclosure #2 (using current book numbers with previous year’s tax adjustment): The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows*: U.S. Real Estate| Equity Fund Cost of investments $175,125,359 Gross unrealized appreciation 37,363,056 Gross unrealized depreciation (39,047,086) Net unrealized depreciation ($1,684,030) Realty Income & Growth Fund Cost of investments $533,200,173 Gross unrealized appreciation 154,814,761 Gross unrealized depreciation (37,851,762) Net unrealized depreciation $116,962,999 International Real Estate Equity Fund Cost of investments $2,046,375,763 Gross unrealized appreciation 378,825,301 Gross unrealized depreciation (64,199,547) Net unrealized depreciation $314,625,754 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Alpine Equity Trust By (Signature and Title) /s/ Samuel A. Leiber, President Samuel A. Lieber, President Date 09/26/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Samuel A. Leiber, President Samuel A. Lieber, President Date 09/26/07 By (Signature and Title)* /s/ Sheldon Flamm, Treasurer Sheldon Flamm, Treasurer Date 09/26/07 * Print the name and title of each signing officer under his or her signature.
